     Case: 1:19-cv-04311 Document #: 99 Filed: 03/22/21 Page 1 of 1 PageID #:1175
         Case: 20-3134     Document: 30         Filed: 03/22/2021    Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                  Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                        Phone: (312) 435-5850
             Chicago, Illinois 60604                                              www.ca7.uscourts.gov




                                                           ORDER
 March 22, 2021

By the Court:


                                         MATT DINERSTEIN,
                                         Plaintiff - Appellant

 No. 20-3134                             v.

                                         GOOGLE, LLC, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:19-cv-04311
 Northern District of Illinois, Eastern Division
 District Judge Rebecca R. Pallmeyer


Upon consideration of the PLAINTIFF-APPELLANT’S UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE REPLY BRIEF, filed on March 22, 2021, by counsel for
the appellant,

IT IS ORDERED that the motion is GRANTED. The reply brief of the appellant, if any,
is due by April 19, 2021.

Important Scheduling Notice !

Hearing notices are mailed shortly before the date of oral argument. Criminal appeals are scheduled
shortly after the filing of the appellant’s main brief; civil appeals are scheduled after the filing of the
appellee’s brief. If you foresee that you will be unavailable during a period in which your appeal might
be scheduled, please write the clerk advising him of the time period and the reason for your
unavailability. The court’s calendar is located at http://www.ca7.uscourts.gov/cal/argcalendar.pdf. Once
an appeal has been scheduled for oral argument, it is very difficult to have the date changed. See Cir. R.
34(e).
 form name: c7_Order_BTC(form ID: 178)
